UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 1, 2011 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated filer x Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of June 6, 2011 Common stock, no par value (Class of common stock) (Number of shares) TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosuresabout Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 6. Exhibits 19 Signature 20 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) May 1, January 30, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $2,103 and $2,082, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Accrued dividends Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,782 shares issued and oustanding on each date Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended May 1, May 2, Net sales $ $ Cost of sales Casualty loss - Insurance recovery - ) Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 54 12 Income before income taxes Income tax expense Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Thirteen Weeks Ended May 1, May 2, Cash flows from operating activities Cash received from customers $ $ Cash paid to suppliers and employees ) ) Insurance procceds received on casualty loss - Income taxes applied / (paid), net ) Interest received / (paid), net 23 ) Net cash provided by operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) Other 6 - Proceeds from the sale of property and equipment 3 5 Premiums paid on company-owned life insurance ) ) Net cash used in investing activities ) ) Cash flows from financing activities Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Reconciliation of net income to net cash provided by operating activities: Net income $ $ Depreciation and amortization Non-cash restricted stock awards and performance grants ) 15 Gain on the disposal of property (3 ) - Restructuring credit ) - Provision for doubtful accounts ) Deferred income taxes ) ) Changes in assets and liabilities: Trade accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) Trade accounts payable ) Accrued salaries, wages, and benefits ) Accrued income taxes Other accrued expenses ) 59 Deferred compensation Net cash provided by operating activties $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Thirteen Weeks Ended May 1, 2011 1. Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended January 30, 2011. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q covering the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter” or “quarterly period”) that began January 31, 2011 and ended on May1, 2011.These financial statements also include the thirteen-week period that began February 1, 2010 and ended on May 2, 2010. References in these notes to the condensed consolidated financial statements of the Company to: § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and will end January 29, 2012; and § the 2011 fiscal year and comparable terminology mean the fiscal year that began February 1, 2010 and ended January 30, 2011. 2. Inventories May 1, January 30, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis Inventories $ $ 6 3.Property, Plant and Equipment May 1, January 30, Buildings and land improvements $ $ Machinery and equipment Furniture and fixtures Other Total depreciable property at cost Less accumulated depreciation Total depreciable property, net Land Construction in progress Property, plant and equipment, net $ $ 4.Intangible Assets May 1, January 30, Non-amortizable Intangible Assets Trademarks and trade names - Bradington-Young $ $ Trademarks and trade names - Sam Moore Total trademarks and tradenames $ $ 5. Accounts Receivable May 1, January 30, Trade accounts receivable $ $ Receivable from factor Allowance for doubtful accounts ) ) Accounts receivable $ $ “Receivable from factor” represents amounts due with respect to factored accounts receivable. We factor substantially all of our upholstery division accounts receivable without recourse to us. 7 Under our factoring agreement entered into on July 15, 2009, invoices for upholstery products are generated and transmitted to our customers, with copies to the factor on a daily basis, as products are shipped to our upholstery customers.The factor collects the amounts due and remits collected funds, less factoring fees, to us semi-weekly. We retain ownership of the accounts receivable until the invoices are 90 days past due. At that time, the factor pays us the net invoice amount, less factoring fees and takes ownership of the accounts receivable. The factor is then entitled to collect the invoices on its own behalf and retain any subsequent remittances. The invoiced amounts are reported as accounts receivable on our condensed consolidated balance sheets when the merchandise is shipped to our customer until payment is received from the factor. A limited number of our upholstery accounts receivable are factored with recourse to us. The amounts of these receivables at May 1, 2011 and January 30, 2011 were $45,000 and $27,000, respectively. If the factor is unable to collect the amounts due, invoices are returned to us for collection. We include an estimate for these potentially uncollectible receivables in our calculation of our allowance for doubtful accounts. 6. Other Comprehensive Income Thirteen Weeks Ended May 1, May 2, Net income $ $ Portion of accumulated acturial gain on supplemental retirement income plan reclassified to deferred compensation expense ) ) Other comprehensive loss before tax ) ) Income tax benefit 31 22 Other comprehensive loss, net of tax ) ) Comprehensive net income $ $ 7. Earnings Per Share Since 2006, we have issued restricted stock awards to non-employee members of the board of directors under our stock incentive plan annually and expect to continue to grant these awards to non-employee board members.These awards vest if the director remains on the board through a 36-month service period and may vest earlier upon certain events specified in the plan. As of both May 1, 2011 and January 30, 2011 there were 20,630 shares of unvested restricted stock outstanding, net of forfeitures and vested shares on each date.Restricted shares awarded that have not yet vested are considered when computing diluted earnings per share. 8 The following table sets forth the computation of basic and diluted earnings per share: Thirteen Weeks Ended May 1, May 2, Net income $ $ Less: Unvested participating restricted stock dividends 2 2 Net earnings allocated to unvested participating restricted stock 1 1 Earnings available for common shareholders Weighted average shares outstanding for basicearnings per share Dilutive effect of unvested restricted stock awards 17 10 Weighted average shares outstanding for diluted earnings per share Basic earnings per share $ $ Diluted earnings per share $ $ 8. Long Term Debt As of May 1, 2011, we had an aggregate $13.1 million available under our $15.0 million revolving credit facility to fund working capital needs.Standby letters of credit in the aggregate amount of $1.9 million, used to collateralize certain insurance arrangements and for imported product purchases, were outstanding under our revolving credit facility as of May 1, 2011.There were no additional borrowings outstanding under the revolving credit facility on May 1, 2011.Any principal outstanding under the revolving credit facility is due July 31, 2013. 9. Employee Benefit Plans We maintain a supplemental retirement income plan (“SRIP”) for certain former and current executives. The liability for the SRIP at May 1, 2011 and January 30, 2011 was $6.8 million and $6.5 million, respectively, and is shown in our condensed consolidated balance sheets as follows: May 1, January 30, Accrued salaries, wages and benefits (current portion) $ $ Deferred compensation (long-term portion) Total liability $ $ 9 Components of net periodic benefit cost for the SRIP are included in our condensed consolidated statements of operations under selling and administrative expenses: Thirteen Weeks Ended May 1, May 2, Net periodic benefit cost Service cost $ $ Interest cost 84 85 Actuarial gain ) ) Net periodic benefit cost $ $ 10. Income Taxes We recorded income tax expense of $278,000 in the fiscal 2012 first quarter compared to $644,000 for the same period last fiscal year.The effective income tax rate for each quarter was 34.7% and 37.5% respectively.The 2.8% reduction in the effective tax rate can be attributed to an increase in the additional tax deduction for contributions of appreciated property (1.8% benefit) and receipt of a distribution from our former captive insurance arrangement that was treated as income on the books, but as a return of capital for tax purposes (0.8% benefit). 11. Subsequent Events We have evaluated events that occurred subsequent to May1, 2011 through the financial statement issuance date. Dividends At its June 7, 2011 meeting, our board of directors declared a quarterly cash dividend of $0.10 per share, payable on August 26, 2011 to shareholders of record at August 12, 2011. 10 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This quarterly report on Form 10-Q includes our unaudited condensed consolidated financial statements for the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter” or “quarterly period”) that began January 31, 2011 and ended on May 1, 2011.This report discusses our results of operations for this period compared to the fiscal year 2011 thirteen-week first quarter that began on February 1, 2010 and ended on May 2, 2010; and our financial condition as of May 1, 2011 compared to January 30, 2011. References in this report to: § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and will end January 29, 2012; and § the 2011 fiscal year and comparable terminology mean the fiscal year that began February 1, 2010 and ended January 30, 2011. Nature of Operations Incorporated in Virginia in 1924, Hooker Furniture Corporation (the “Company”, “we”, “us”, and “our”) is a home furnishings marketing and logistics company offering worldwide sourcing of residential casegoods and upholstery, as well as domestically-produced custom leather and fabric upholstery. We are ranked among the nation’s top 10 largest publicly traded furniture sources, based on 2010 shipments to U.S. retailers, according to Furniture/Today, a leading trade publication.We are a key resource for residential wood and metal furniture, commonly referred to as casegoods, and upholstered furniture.Our major casegoods product categories include home entertainment, home office, accent, dining and bedroom furniture under the Hooker Furniture brand, and youth furniture sold under the Opus Designs by Hooker brand.Our residential upholstered seating companies include Hickory, N.C.-based Bradington-Young, LLC, a specialist in upscale motion and stationary leather furniture, and Bedford, Va.-based Sam Moore Furniture LLC, a specialist in upscale occasional chairs with an emphasis on cover-to-frame customization.An extensive selection of designs and formats along with finish and cover options in each of these product categories makes us a comprehensive residential furniture resource, primarily for retailers targeting the medium and upper-medium price range.Our principal customers are retailers of residential home furnishings who are broadly dispersed throughout the United States and Canada, as well as an important, growing international customer base.Customers include independent furniture stores, specialty retailers, department stores, catalog and internet merchants, interior designers and national and regional chains. Overview Home furnishings purchases are largely postponable. They are influenced by an array of factors, including: § disposable income, § consumer confidence, § consumer tastes and fashion trends, § cost and availability of consumer credit, § energy and other commodity prices and § housing and mortgage markets. 11 Our industry has been impacted by low levels of consumer confidence and a weak housing market since the fall of 2006.By late 2008, this malaise, exacerbated by weak credit markets, had spread to the broader U.S. economy.As a result, the residential home furnishings industry has experienced an unprecedented decline in demand for its products.Discretionary purchases of furniture, particularly at the middle and upper-middle price points where we compete, have been highly affected by low consumer confidence.Current economic factors, such as high unemployment and difficult housing and mortgage markets, have resulted in a weak retail environment for home furnishings and related purchases.Our domestic upholstery operations, which have significantly higher overhead and fixed costs than our import model, have been particularly affected by the decline in demand for home furnishings and continue to struggle to return to profitability. Our lower overhead, variable-cost import business model has driven our profitability over the last few years and provides us with the flexibility to respond to changing demand by adjusting inventory purchases from suppliers. Year-over-year net quarterly sales increases continued through the fiscal year 2012 first quarter, marking the fourth consecutive quarter of year-over-year net sales increases. Casegoods net sales increased nearly 22.0% from the prior-year quarter. Upholstery net sales were essentially flat to the prior-year quarter, when we had a nearly 26.0% increase in net sales. The following are the principal factors that impacted our results of operations during the three month period ended May 1, 2011: § Net sales increased by $7.0 million, or 13.7%, to $58.4 million compared to net sales of $51.4 million during the fiscal year 2011 first quarter.This increase reflects both significantly higher year-over-year order rates and unit volume increases in our casegoods division. § Gross margins declined compared to the fiscal 2011 first quarter, primarily due to increased product discounting, increased costs (primarily freight) in products shipped and higher returns and allowances during the quarter. § Selling and administrative expenses increased in absolute terms, but decreased as a percentage of sales compared to the corresponding fiscal year 2011 period, primarily as a result of higher commissions due to higher sales and higher contribution expense, partially offset by lower salary and benefits expense. § Operating income was $747,000, or 1.3% of net sales, principally due to the previously mentioned increases in product discounting, cost of goods sold and returns and allowances. Results of Operations The following table sets forth the percentage relationship to net sales of certain items included in the condensed consolidated statements of operations included in this report. Thirteen Weeks Ended May 1, May 2, Net sales % % Cost of sales Casualty loss - Insurance recovery - ) Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net - Income before income taxes Income tax expense Net income 12 Fiscal 2012 First Quarter Compared to Fiscal 2011 First Quarter Net sales for the fiscal year 2012 first quarter increased $7.0 million, or 13.7% to $58.4 million from $51.4 million for the fiscal 2011 first quarter. This increase was principally due to higher unit volume, partially offset by lower average selling prices, which resulted from higher product discounting and the mix of products sold. Consolidated unit volume increased nearly 20.0% compared to the fiscal 2011 first quarter, with casegoods unit volume leading the way with a nearly 26.0% increase and upholstered fabric and upholstered leather furniture showing unit volume increases of approximately 7.0% and 4.0 %, respectively. Overall, average selling prices decreased approximately 4.0% during the fiscal year 2012 first quarter compared to the fiscal year 2011 first quarter, primarily due to increased product discounting. Upholstered leather furniture and casegoods average selling prices decreased approximately 7.0% and 3.0%, respectively, primarily due to increased product discounting, while fabric upholstered furniture average selling prices increased by approximately 2.0%, primarily due to price increases implemented during the fiscal 2011 fourth quarter. Overall, gross profit margin decreased to 18.9% of net sales in the fiscal 2012 first quarter compared to 22.9% in the fiscal 2011 first quarter. The decline was mainly the result of increased product discounting, due to a focused effort to reduce overstocked inventory, higher cost inventory due to higher freight rates last year and increased returns and allowances during the quarter. Product discounting increased to $3.9 million compared to $1.4 million in the prior-year period. Returns and allowances increased to $1.4 million from $674,000 in the prior-year period. Casegoods gross margins decreased to 21.7% in the fiscal 2012 first quarter as compared to 28.8% for the fiscal 2011 first quarter, primarily due to increased levels of product discounting and increased returns and allowances and, to a lesser degree, to higher freight costs on imported casegoods compared to the fiscal 2011 first quarter.In addition, fiscal 2011 first quarter results include a charge to cost of sales of $500,000, which represents our insurance deductible for a casualty loss related to a distribution center fire during the prior-year quarter. Gross margins for upholstered furniture were essentially flat at 12.9% compared to the prior-year quarter. Selling and administrative expenses increased in absolute terms by $223,000 to $10.3 million for the fiscal 2012 first quarter, compared to $10.1 million for the fiscal 2011 first quarter.As a percentage of net sales, selling and administrative expenses decreased to 17.6% from 19.6% in the corresponding prior-year quarter. The absolute spending increases were primarily due to: § Higher commissions due to increased sales; and § Increased contribution expense, due to increased furniture donations to qualified charities. These increased expenses were partially offset by decreases in: § salary expense, due to realignments in our officer group; § benefits expense, due to an insurance gain of $610,000 on Company-owned life insurance due to the death of a former executive during the quarter; and § lower compensation expense, due to a reduction to the accrual for officers’ long-term performance grant awards. Operating profitability for the fiscal 2012 first quarter decreased compared to the fiscal 2011 first quarter, primarily reflecting the lower gross profit margins resulting from the previously mentioned increases in product discounting and sales returns and allowances. As a result, we realized operating income for the fiscal year 2012 first quarter of $747,000, or 1.3% of net sales, compared to operating income of $1.7 million, or 3.3% of net sales, in the fiscal year 2011 first quarter. 13 We recorded income tax expense of $278,000 for the fiscal 2012 first quarter compared to an income tax expense of $644,000 for the fiscal year 2011 first quarter. Our effective tax rate decreased to 34.7% for the fiscal year 2012 first quarter from 37.5% for the fiscal year 2011 first quarter, primarily due to an increase in the additional tax deduction for contributions of appreciated property (1.8% benefit) and receipt of a distribution from our former captive insurance arrangement that was treated as income on the books, but as a return of capital for tax purposes (0.8% benefit). Fiscal year 2012 first quarter net income was $523,000, or $0.05 per share, compared to $1.1 million, or $0.10 per share, in the fiscal year 2011 first quarter. Although we report operating results in one operating segment on a consolidated basis, we are providing the following information for our two divisions because we believe it helps supplement the information provided in our financial statements: Thirteen Weeks Ended May 1, 2011 May 2, 2010 Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Net Sales Case Goods Upholstery Total Gross Profit Case Goods % % Upholstery % % Total % % Operating Income (loss) Case Goods % % Upholstery ) -5.7
